Citation Nr: 1310785	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a disability rating greater than 10 percent for service-connected anemia associated with hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, S.B.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1990.  The Veteran died in January 2009.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas, which denied the appellant, the Veteran's widow, service connection for the cause of the Veteran's death.  She responded with a timely Notice of Disagreement, and subsequently perfected her appeal upon the filing of a timely substantive appeal. 

The appellant testified before the undersigned at a Travel Board hearing in July 2012.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a disability rating greater than 10 percent for service-connected anemia associated with hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in January 2009.  The death certificate lists the immediate cause of death as metastatic carcinoma of unknown primary (at least 16 months).  It was also noted that anemia was a significant condition contributing to the Veteran's death. 

2.  At the time of his death, the Veteran had been awarded service connection for the following disorders:  subdeltoid bursitis of the left shoulder with pain and limitation of motion (non-dominant), rated as 30 percent disabling; rectal incontinence associated with hemorrhoids, rated as 30 percent disabling; hemorrhoids, rated as 20 percent disabling; residuals of left knee instability with degenerative disease and lateral instability, rated as 10 percent disabling; tinea cruris, rated as 10 percent disabling; residuals of right knee injury with chondromalacia, rated as 10 percent disabling; and anemia associated with hemorrhoids, rated as 10 percent disabling.  

3.   At the time of his death, the combined rating of the Veteran's service-connected disabilities was 80 percent.  

4.  A service-connected disability was not the principle or a contributory cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102  , 3.159, 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that her husband's death was related to his active military service.  The Veteran's death certificate lists the immediate cause of death as metastatic carcinoma of unknown primary (at least 16 months).  It was also noted that anemia was a significant condition contributing to the Veteran's death.  The appellant notes that the Veteran was service connected for "anemia associated with hemorrhoids" at the time of his death.  The RO contends that while the Veteran was service connected for anemia prior to his death, the anemia that contributed to the Veteran's death was not due to his service-connected hemorrhoids but was instead due to the Veteran's nonservice-connected metastatic carcinoma.  The appellant contends that the Veteran suffered from anemia long before he was diagnosed with cancer and his anemia increased in severity prior to his death.  His anemia was never completely under control and was an ongoing problem regardless of its origination.  The appellant notes that the Veteran's death certificate indicates that anemia was a significant condition contributing to the Veteran's death.

Also, in an April 2012 statement, the Veteran's representative argued that the service-connected anemia was aggravated by the treatment the Veteran received for his nonservice-connected metastatic carcinoma of unknown primary.  [In support of the appellant's claim, the representative also contended that a November 2008 rating decision continued the Veteran's 10 percent evaluation for the service connected anemia "based on 'the worsening of' the veteran's 'anemia [] related to' his 'service connected hemorrhoids.'"  The Board observes that the language in the rating decision erroneously notes that the October 2008 VA examiner found that the Veteran's anemia was related to his hemorrhoids when clearly this was not the case as detailed below.  Indeed, the RO continued the assigned rating.]  




Legal Criteria

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).

A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Analysis

According to the Veteran's death certificate, he died at a VA facility in January 2009, at the age of 52.  As noted above, the death certificate lists the immediate cause of death as metastatic carcinoma of unknown primary (at least 16 months).  It was also noted that anemia was a significant condition contributing to the Veteran's death.  No additional contributing diseases or injuries were noted. 

A review of the claims file shows that the Veteran developed hemorrhoids during his military service.  Specifically, in a May 1993 VA examination for his hemorrhoids he indicated that he developed hemorrhoids in 1987 and underwent hemorrhoidectomy in 1989.  By rating decision dated in January 1991 the RO granted service connection for hemorrhoids.  Subsequently, in November 2005 the Veteran filed a claim for an increased rating for his service-connected hemorrhoids.  He also filed a claim for service connection for anemia, arguing that he was experiencing anemia secondary to his hemorrhoids.  The Veteran underwent a VA anus and rectum examination in March 2006 and the examiner (Dr. G.S.) found at that time that the Veteran's anemia was secondary to his service-connected hemorrhoids.  By rating decision dated in April 2006 the RO granted service connection for anemia associated with the Veteran's service-connected hemorrhoids.  

Thereafter, VA treatment records show that the Veteran underwent a hemorrhoidectomy in August 2006.  In February 2007, a VA examination report shows the Veteran denied experiencing any bleeding since the surgery.  The physical examination revealed no evidence of bleeding.  This report was co-signed by Dr. G.S., the same examiner who conducted the March 2006 VA examination.  The Veteran was seen in August 2007 with the complaint of progressive right testicular pain and a mass in his lower right abdomen.  He was subsequently diagnosed with mucin secreting adenocarcinoma.  It appeared that the cancer most likely arose from the appendix.  He began chemotherapy in November 2007 and in February 2008 his hemoglobin began decreasing dramatically due to anemia.  The Veteran was given several blood transfusions and intravenous sucrose due to his anemia starting in March 2008.  In April 2008 the Veteran declined future treatment and/or chemotherapy due to the severity of his anemia.  The Veteran was admitted to a VA hospital two days before his death.  These records note the cause of death to be metastatic poorly differentiated adenocarcinoma of unknown primary with secondary diagnoses of bowel obstruction and anemia.    

In January 2008 the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU).  He was afforded a VA general examination in April 2008 by Dr. A.C.  This report shows that the Veteran underwent a hemorrhoidectomy in 2006 with residual incontinence.  It was noted that the Veteran had had no pain or itching or bleeding from the hemorrhoids.  The examiner then indicated that "that [was] the reason he had the hemorrhoidectomy in 2006, but apparently the underlying adenocarcinoma was causing the anemia."  It was noted that the Veteran had continued to be chronically anemic with hemoglobin in the level of 10.5, with no hemorrhoidal bleeding.  The examiner provided a diagnosis of anemia secondary to mucinous adenocarcinoma, retroperitoneal, of unknown primary.  

In two separate September 2008 statements from the Veteran's VA treating physicians, they note that the Veteran was suffering from severe anemia, persistent fatigue, and increased weakness which required frequent blood transfusions.  It was noted that the Veteran's anemia had worsened in the past six months.  They indicated that the Veteran's adenocarcinoma was incurable and terminal. 

In October 2008 the Veteran sought reconsideration of the August 2008 rating decision and was afforded another VA examination in October 2008.  The October 2008 VA examiner (Dr. G.S., the same examiner who conducted the March 2006 and February 2007 VA examinations) maintained "that the preponderance of the Veteran's disability and inability to attain and/or maintain gainful employment is relative to the terminal, metastatic adenocarcinoma of unknown primary, which is causing a persistent, intractable anemia, requiring transfusions, and affecting his performance status with marked fatigue."  The examiner indicated that the "[service-connected] condition of hemorrhoids, post surgical hemorrhoidectomy with mild loss of sphincter control, along with the anemia that was due to hemorroidal bleeding, is an identified current problem, but the overall [e]ffect of this problem is not the preponderant issue in his current condition, or more importantly, in his life-expectancy."  The examiner noted that it was "well documented" that there was currently no overt bleeding and no blood in the rectum which would be the case if the Veteran's anemia was due to hemorrhoidal bleeding.  Notably, the examiner indicated that the Veteran's service-connected hemorrhoidal bleeding was resolved by the 2006 hemorrhoidectomy.  Significantly, the examiner noted that the Veteran's current anemia was not due to the Veteran's service-connected hemorrhoids but was instead related to the underlying malignancy (i.e., the Veteran's adenocarcinoma).  The examiner maintained that the assessment made at the prior VA examination in April 2008 was confirmed.   

At the time of his death, the Veteran had been awarded service connection for the following disorders:  subdeltoid bursitis of the left shoulder with pain and limitation of motion (non-dominant), rated as 30 percent disabling; rectal incontinence associated with hemorrhoids, rated as 30 percent disabling; hemorrhoids, rated as 20 percent disabling; residuals of left knee instability with degenerative disease and lateral instability, rated as 10 percent disabling; tinea cruris, rated as 10 percent disabling; residuals of right knee injury with chondromalacia, rated as 10 percent disabling; and anemia associated with hemorrhoids, rated as 10 percent disabling.  

As an initial matter, the record does not suggest, and the appellant does not contend that the Veteran's metastatic carcinoma was incurred during military service, or within a year thereafter.  See 38 U.S.C.A. §§ 1110, 1112;  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  The Veteran's service treatment records are negative for any diagnosis of or treatment for such a disorder, and no such disability was diagnosed or treated within a year of the Veteran's August 1990 separation from service.  According to the death certificate, the Veteran's metastatic carcinoma of unknown primary had its onset 16 months prior to the Veteran's death, approximately August 2007, many years after his August 1990 service separation.  As such, service connection for the cause of the Veteran's death is denied on a direct basis.    

Further, it is not shown by competent and credible evidence that the service-connected anemia associated with hemorrhoids contributed substantially or materially to the Veteran's death.  While the appellant contends that the Veteran suffered from anemia long before he was diagnosed with cancer, the Board notes that the Veteran is only service connected for anemia associated with hemorrhoids.  As noted above, the October 2008 VA examiner found that the Veteran's anemia due to his hemorrhoids resolved after the hemorrhoidectomy in 2006 which is consistent with the findings noted on VA examinations in February 2007 and April 2008.  The anemia associated with the hemorrhoids was replaced by anemia emanating from a different source.  Both the April 2008 and October 2008 VA examiners opined that the currently experienced anemia was caused by the Veteran's nonservice-connected adenocarcinoma.  There is no contrary medical evidence of record.  As the anemia the Veteran was experiencing prior to his death was being caused by the nonservice connected adenocarcinoma, there can be no finding that the Veteran's service connected anemia associated with hemorrhoids contributed substantially or materially to his death.  

The Board recognizes the obvious sincerity of the appellant's belief in the merits of her claim.  The appellant and her daughter are competent to describe symptoms of the Veteran's disease and they are credible in their belief that the symptoms the Veteran was experiencing were due to his service connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the principle and contributory cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The VA examiners have the requisite expertise to decide this issue, and therefore, their opinions are more persuasive and consequently, more probative.  The competent and credible lay evidence is substantially outweighed by the competent and credible medical evidence.  

The overwhelming evidence indicates that the cause of the Veteran's death was due to his adenocarcinoma, which occurred 17 years after service.  There is nothing in the record establishing a competent and credible probative causal connection between the Veteran's death and any incident of his active military service, to include his service-connected anemia associated with hemorrhoids.  Accordingly, the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.  The Board has considered the benefit of the doubt rule, but as the evidence is not in relative equipoise, the rule is not for application at this time.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

The RO provided the appellant pre-adjudication notice by letter dated in April 2009.  Significantly, this letter complied with the requirements under Hupp.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence to include VA and private treatment records related to the Veteran's medical condition prior to his death, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

In the April 2012 statement in lieu of VA Form 646, the Veteran's representative maintained that VA failed to obtain a medical opinion to address the medical question at issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This appeared to be the case; however, upon further review by the Board, the record showed that there was sufficient medical opinion evidence of record to decide the claim.   The April and October 2008 medical opinions speak to the issue of entitlement to service connection for the cause of the Veteran's death as they specifically address the appellant's theory of entitlement, i.e., that the Veteran's death was secondary to his service-connected anemia.  The opinions are adequate because the VA examiners had knowledge of the "relevant facts" of the Veteran's medical history and the Veteran was examined.  As the anemia the Veteran suffered from at the time of his death was due to nonservice connected disability, no further medical inquiry is necessary to decide the claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for the cause of the Veteran's death is denied.  


REMAND

By rating decision dated in November 2008 the RO continued a 10 percent disability rating for the Veteran's service-connected anemia associated with hemorrhoids.  The Veteran submitted a written notice of disagreement in December 2008 with regard to this issue.  Subsequently, the Veteran died in January 2009.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151  (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." 

In this case, the Veteran died in January 2009.  VA received notice from the appellant in March 2009 that she was seeking Dependency and Indemnity Compensation (DIC) as well as service connection for the cause of the Veteran's death.  

Initially, the RO should consider whether the appellant has met the requirements for substitution in the case of death under 38 U.S.C.A. § 5121A  (West 2002).
  
Next, when a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the appellant has not been issued a statement of the case on the issue of entitlement to a disability rating greater than 10 percent for service-connected anemia associated with hemorrhoids.  Accordingly, the Board is required to remand this issue to the AMC/RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Consider whether the appellant has met the requirements for substitution in the case of death of the Veteran under 38 U.S.C.A. § 5121A  (West 2002).

2. Issue a Statement of the Case regarding the issue of entitlement to a disability rating greater than 10 percent for service-connected anemia associated with hemorrhoids for the purpose of accrued benefits or the purpose of processing this appeal to completion.  The AMC/RO should also advise the appellant of the need to timely file a substantive appeal if she desires appellate review of this issue.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


